The Supreme Court affirmed the decision of the Court below on May 16,1855, in the following opinion by
Knox, J.
A road waS'laid out, confirmed and an order issued to the supervisors of the township to open it. Owing to the defective manner in which the draft was made the supervisors could not satisfactorily execute the order, and petitioned the Quarter Sessions to appoint the same persons who had viewed the road to go upon the ground and make a supplemental report designating particularly by courses and distances said road heretofore laid out and mark the same upon the ground, so that ({says the petition) “your petitioners may be enabled with certainty to find the route of said road that they may proceed to open the same according to law, and the order of the Court.”.
This Aas done. The viewers -were appointed for this purpose and réported to the Court “That after having been qualified according to law we set upon the ground upon which we *56formerly laid out said road iti the order mentioned anl proceeded to mark the route upon which we formerly laid out the. same by driving stakes'in the ground to indicate the middle of the road.” With this-report was presented a'draft of -the route of the road with courses and distances noted. Exceptions were filed to this-report stating- in substance that the-, whole proceedings were illegal and that it.should be quashed.. These exceptions were dismissed and the report confirmed,, whereupon a certiorari is taken to this Court, and it is assigned . tor error that “The Court erred in dismissing the exceptions- and confirming the report.”
We can see no good reason-for setting aside what has been done in this matter. The object was not to lay out a new road or alter one already laid out, but to find the precise spot where it had been laid. And for this purpose the supervisors might-with or without the aid of the Court obtain information- from • the viewers. If the proper route was found and opened, no- • harm was done, and as the record was defective it was.,well enough to have it amended so as to prevent future difficulty. No good result will be accomplished by being too ready to-discover errors and to set aside the actions of local tribunals in reference to matters wisely committed to their care. Justice in these respects is generally well administered through the medium of the Quarter Sessions.
Proceedings affirmed. The costs made upon this certiorari to be paid by John Hause at’whose-instance it was brought.